         Case 1:20-cr-00213-MKV Document 120 Filed 12/14/20 Page 1 of 1



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 12/14/2020
 UNITED STATES OF AMERICA,
                                                                     1:20-cr-00213 (MKV)
                          -against-
                                                                            ORDER
 VICTOR MARTINEZ,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On November 30, 2020, the Court held a Curcio hearing in this matter in response to a

letter from Defendant’s counsel [ECF #106] regarding a potential conflict of interest. In advance

of the conference, the Court appointed independent counsel, Rita Glavin, Esq., to assist Mr.

Martinez in determining whether to waive the potential conflict of interest. During the hearing,

Defendant requested additional time to discuss potential waiver of the conflict with the

independent counsel and his family. The Court continued the hearing to December 14, 2020.

       On December 10, 2020, the Court received a letter from Ms. Glavin [ECF #114] advising

that Mr. Martinez would not waive the conflict of the interest and requesting the appointment of

new counsel.

       Accordingly, IT IS HEREBY ORDERED that the Court appoints Aaron Mysliwiec, Esq.

is appointed as substitute counsel for Defendant Victor Martinez. He shall replace previously

appointed counsel Christine Delince. The continued Curcio hearing is terminated.


       SO ORDERED.

Dated: December 14, 2020                             __________________________________
       New York, New York                                   MARY KAY VYSKOCIL
                                                           United States District Judge
